[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                 AUGUST 21, 2007
                                No. 07-10714                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                       D. C. Docket No. 05-61124-CV-AJ

GLORIA PERSICHILLI,


                                                        Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,
Michael J. Astrue,

                                                        Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (August 21, 2007)

Before BIRCH, BLACK and KRAVITCH, Circuit Judges.

PER CURIAM:

     Appellant, Gloria Persichilli, appeals the district court’s order affirming the
denial of her application for disability insurance benefits, 42 U.S.C. § 405(g). For

the reasons set forth below, we affirm the decision of the district court.

                                           I.

      On March 13, 1995, Persichilli applied for disability insurance benefits,

alleging an onset date of December 20, 1994. She identified carpal tunnel

syndrome and ulnar nerve entrapment as the conditions affecting her ability to

work. Her application was denied both initially and on reconsideration. Persichilli

requested a hearing before an Administrative Law Judge (“ALJ”), and, following

the hearing, the ALJ issued a decision on July 24, 1996, denying the request for

benefits. This denial was remanded by the Appeals Council with an order that the

ALJ hear evidence from a vocational expert. Following a second hearing on

February 25, 1998, in which two vocational experts testified, the ALJ again denied

Persichilli’s request for benefits. This decision was upheld by the Appeals

Council.

      On January 10, 2000, Persichilli filed a complaint in the United States

District Court for the Southern District of Florida, and the magistrate court

recommended that the Commissioner’s decision be affirmed. The district court,

however, declined to affirm the recommendation and remanded the case back to

the Commissioner with instructions to hold a consultative medical examination and



                                           2
receive expert medical evidence as to the nature and severity of Persichilli’s

current impairment. A third hearing was held and, once again, the ALJ denied the

request for benefits. This decision was upheld by the Appeals Council.

      Persichilli then filed a second suit in the district court. In this claim,

Persichilli alleged that she had not worked since December 20, 1994, due to

bilateral carpal tunnel syndrome with ulnar nerve entrapment, chronic pain

syndrome, and major depression. Persichilli then moved for summary judgment,

alleging that the ALJ erred in (1) determining that her depression was not a severe

impairment; (2) refusing to consider evidence of medical treatment by her

psychologist after March 31, 2000, the last date of her insured status; and (3)

adopting the finding and conclusions in the Magistrate Judge’s order of November

3, 2000. The Commissioner also filed a motion for summary judgment. The

Commissioner argued that (1) the record conflicted with the proposition that

Persichilli’s depression caused severe impairment and the ALJ properly discounted

her treating psychologist’s opinions because they conflicted with the record; (2)

Persichilli’s depression was not sever and could not be of listing level severity; (3)

Persichilli provided no evidence regarding how evidence of treatment of

depression after March 31, 2000, would change the ALJ’s decision; and (4) the

ALJ properly adopted the findings and conclusions of the Magistrate Judge.



                                            3
      The district court granted the Commissioner’s motion for summary

judgment, and affirmed the Commissioner’s decision.

      Persichilli now appeals. In her appeal, Persichilli argues that the ALJ’s

finding that she could perform a full range of sedentary work was not supported by

substantial evidence because the ALJ did not acknowledge her “sever manipulative

limitations which affected her bilateral manual dexterity.” Second, she argues that

the ALJ erred in relying on the Medical Vocation Guidelines to direct a finding

that appellant was not disabled because she had “nonexertional impairment that

significantly limits her manipulative abilities to perform basic work skills.” Third,

Persichilli argues that the ALJ should have performed a detailed analysis, via both

the Medical Vocational Guidelines and a vocational expert, regarding the effect her

bilateral manipulative limitations had on her ability to perform sedentary work.

Finally, she argues that testimony from a vocational expert was required to

demonstrate that there were other jobs in the national economy that Persichilli

could have performed with her residual functional capacity for less than a full

range of sedentary work.

                                          II.

        We review the Commissioner’s decision in a social security case to

determine if it is supported by substantial evidence and whether the correct legal



                                          4
standards were applied. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004). As a general rule, however, “this court will not address an

argument that has not been raised in the district court.” Stewart v. Dep’t of Health

and Human Servs., 26 F.3d 115, 115 (11th Cir. 1994); see also Jones v. Apfel, 190

F.3d 1224, 1228 (11th Cir. 1999) (declining to consider an issue presented for the

first time on appeal in a social security case).

                                           III.

      After a review of the record, we conclude that Persichilli has waived her

appellate arguments by failing to raise them in the district court. In her appeal,

Persichilli argues that the ALJ ignored her inability to perform a full range of

sedentary work because of her nonexertional manipulative limitations and the

impact of those limitations on her hands. This argument was not presented to the

district court. Rather, Persichilli focused on her depression, the ALJ’s rejection of

Dr. Seidman’s opinion, and the ALJ’s alleged circumvention of the district court

remand order.

       Accordingly, we decline to consider these issues raised for the first time on

appeal, and AFFIRM the decision of the district court.




                                            5